262 Ga. 886 (1993)
427 S.E.2d 273
IN THE MATTER OF MICHAEL ANTHONY GLEAN.
S93Y0309.
Supreme Court of Georgia.
Decided March 15, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Michael Anthony Glean, a member of the State Bar of Georgia, has filed a petition for voluntary suspension of his license to practice law pending the outcome of his appeal of his conviction in the Superior Court of Ware County for the murder of Kimberly Wallace. See Rule 4-106 (f) (1) of the Rules and Regulations of the State Bar of Georgia.
The special master found that, by his conviction of a felony involving moral turpitude, Respondent violated Standard 66 of Bar Rule 4-102, and recommended that Respondent's petition for voluntary suspension be accepted. We accept the petition for voluntary suspension from the practice of law pending termination of Respondent's appeal.
Voluntary suspension of license accepted. Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.